          Case 8-19-72701-las         Doc 9      Filed 04/15/19    Entered 04/15/19 12:24:34




Aviva Francis
Evan M. Newman
JACOBOWITZ NEWMAN TVERSKY LLP
Attorneys for Creditor Influx Capital Group LLC
377 Pearsall Avenue, Suite C
Cedarhurst, NY 11516

                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF NEW YORK

 -------------------------------------------------------------X
                                                                  Chapter 11
 In re:
                                                                  Case No.: 19-72701
 RAM DISTRIBUTION GROUP LLC,

                                    Debtor.
 -------------------------------------------------------------X

                                      NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that:

          1.     Under Federal Rules of Bankruptcy Procedure 2002, 9007 and 9010(b), and 11

U.S.C. §§ 102(1), 342 and 1109(b), the undersigned attorneys appear as counsel for Influx Capital

Group LLC, a party in interest, and request that all notices given or required to be given in this

case and all related cases and proceedings, and all papers served or required to be served in this

case and all related cases and proceedings, be given to and served upon:

                                                Aviva Francis, Esq.
                                         Jacobowitz Newman Tversky LLP
                                            377 Pearsall Avenue, Suite C
                                           Cedarhurst, New York 11516
                                                Tel: (516)-545-0343
                                                Fax: (212) 671-1883
                                             Email: afrancis@jntllp.com

          2.     The foregoing request includes not only the notices and papers, whether formal

or informal, ex parte or no notice, written or oral, referred to in the Bankruptcy Rules and Code

Sections specified above, but also includes, without limitation, orders and notices of any
       Case 8-19-72701-las         Doc 9     Filed 04/15/19        Entered 04/15/19 12:24:34




application, motion, petition, pleading, request, complaint, or demand, whether formal or informal,

whether written or oral and whether transmitted or conveyed by mail, courier, hand, delivery,

telephone, telecopier, electronically, or otherwise, which affect or seek to affect in way the Debtor,

any right or interests of the Debtor, or affects or seeks to affect, any rights or interest of any party

in interest in this case or any related proceeding.

       3.      Neither this notice of appearance nor any later appearance, pleading, claim, or suit,

shall waive the rights of Influx Capital Group LLC, to have final orders in noncore matters entered

only after de novo review by a District Judge, or the right to trial by jury in any proceeding so

triable in this case or any case, controversy, or proceeding related to this case; or the right to have

the District Judge withdraw the reference in any matter subject to mandatory or discretionary

withdrawal; or to adjudicate rights in other applicable forums, or any other rights, claims, actions,

defenses, setoffs, or recoupments, to which these entities are or may be entitled under agreements,

in law or in equity, all of which rights are expressly reserved.



Dated: April 15, 2019                                  Jacobowitz Newman Tversky LLP

                                                       By:     /s/ Aviva Francis
                                                               Aviva Francis
                                                             377 Pearsall Avenue, Suite C
                                                             Cedarhurst, New York 11516
                                                             Tel: (516) 545-0343
                                                             Fax: (212) 671-1883
